On November 19,2013, the Defendant was sentenced for Count I: Burglary, a felony, in violation of Section 45-6-204, MCA to the Departmentof Corrections for Five (5) years with Two (2) years suspended to run concurrently to DC-12-0731 and the Federal Sentence the Defendant is currently serving but consecutively to DC-13-0017; for Count II: Theft, a misdemeanor, in violation of Section 45-6-301(1)(a), MCA committed to the Yellowstone County Detention Facility for Six (6) months wiflr all but Three (3) days suspended, to run concurrently to Count I, and $250 fine; and for Count III: Criminal Trespass to Vehicles, a misdemeanor, in violation of Section 45-6-202, MCA committed to the Yellowstone County Detention Facility for Six (6) months with all but Three (3) days suspended, to run concurrently with Counts I and H; credit for time spent in pretrial incarceration from November 29, 2012 to December 1, 2012; and other terms and *44conditions given in the Judgment on November 19, 2013.
DATED this 29th day of April, 2014.
On April 11, 2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was represented by Margaret Gallagher, Deputy Yellowstone County Attorney.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 11th day of April, 2014.
Chairperson, Hon. Brad Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.